Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered September 26, 1986, convicting defendant, after a jury trial, of murder in the second degree and sentencing him to 20 years’ to life imprisonment, unanimously affirmed.
Defendant was involved in a shootout in an upper Manhattan bar. Although there was no direct evidence that defendant’s gun fired the fatal shot, the People’s evidence demonstrated that defendant fired in the direction of the deceased. Defendant was convicted of depraved indifference murder, but acquitted of intentional murder and two counts of attempted murder relating to other victims.
We find the evidence legally sufficient to support the conviction. Defendant and his cohorts, all of whom fired shots in the crowded bar, shared a " 'community of purpose’ ”, such that defendant could be found guilty even if he did not fire the fatal shot (People v Allah, 71 NY2d 830, 832; People v Brathwaite, 63 NY2d 839). Since the court instructed the jury to consider the lesser included offenses only after they resolved *191the murder counts (see, People v Boettcher, 69 NY2d 174), and since defendant was convicted only of the top count of murder, defendant’s challenge to the manner in which lesser included offenses were submitted to the jury is speculative as well as academic.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Kupferman, Ross and Rubin, JJ.